COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS


                                                §
 IN RE:                                                           No. 08-15-00161-CR
                                                §
 THE STATE OF TEXAS,                                        AN ORIGINAL PROCEEDING
                                                §
                 Relator.                                          IN MANDAMUS
                                                §

                                                §

                                       JUDGMENT

       The Court has considered this cause on the Relator’s petition for writ of mandamus against

the Honorable Luis Aguilar, Judge of the 243rd District Court of El Paso County, Texas, and

concludes that Relator’s petition for writ of mandamus should be dismissed as moot. We therefore

dismiss as moot the petition for writ of mandamus, in accordance with the opinion of this Court.

       IT IS SO ORDERED THIS 26TH DAY OF JULY, 2017.


                                            ANN CRAWFORD McCLURE, Chief Justice

Before McClure, C.J., Rodriguez, and Hughes, JJ.
Hughes, J., not participating